                Case 1:17-cr-03403-JAP Document 47 Filed 03/25/20 Page 1 of 2
PROB 12C - (Rev. D/NM-8/2014)                                                                           4319123

                                  UNITED STATES DISTRICT COURT
                                             FOR THE
                                     DISTRICT OF NEW MEXICO

                                Petition for Revocation of Supervised Release
Name of Offender:                 Raylan Reano
Docket Number:                    1084 1:17CR03403 -001JAP
Assigned Judge:                   Honorable James A. Parker, Senior United States District Judge
Date of Original Sentence:        03/21/2019
Original Offense:                 18 U.S.C. 1153: Involuntary Manslaughter
Original Sentence:                BOP: 24 months; TSR: 3 years
Date Supervision                  01/03/2020
Commenced:
Date Supervision Expires:         01/02/2023
Other Court Action:               01/13/2020: A Report on Offender Under Supervision was filed advising the
                                  court the defendant admitted to using methamphetamine and Buprenorphine
                                  (Suboxone) on January 3, 2020, while still in the custody of the Bureau of
                                  Prisons, the same day he commenced his term of supervised release. As a
                                  result, his drug tests submitted on January 3, January 4, and January 7, of
                                  2020 returned positive for those substances. No court action was ordered.

                                  03/12/2020: A Request for Modifying the Conditions or Term of Supervision
                                  was filed requesting to add the Special Condition that the defendant reside at
                                  a Residential Reentry Center for a term of up to 6 months. This was in
                                  response to the defendant failing to comply with his substance abuse
                                  treatment plan. On March 16, 2020 the Court added the Special Condition.


                                       PETITIONING THE COURT

To issue a summons.

U.S. Probation Officer of the Court, Christopher M. Fiedler, alleges the offender has violated the following
condition(s) of supervised release.

Violation      Nature of Noncompliance
Type
SC             You must follow the instructions of the probation officer related to the conditions of supervision.

               On March 23, 2020 this officer instructed the defendant to call A New Awakening Inc. by 5pm
               to schedule his assessment appointment. On March 24, 2020, this officer confirmed with staff
               at A New Awakening Inc. that the defendant did not call to schedule an appointment.
SPC            You must reside in a residential reentry center for a term of (up to) 6 months. You must follow
               the rules and regulations of the center.

               On March 24, 2020, this officer received notification from staff at Diersen Charities Residential
               Reentry Center that the defendant left their facility without permission and was considered an
               absconder. Later that same day, the defendant contacted this officer by phone and confirmed
                  Case 1:17-cr-03403-JAP Document 47 Filed 03/25/20 Page 2 of 2
                that he decided to leave the residential reentry center and returned back to his mother’s residence
                in Zuni, New Mexico.


The maximum statutory penalty: 2 years imprisonment; 3 years supervised release.
The revocation range of imprisonment: 3 to 9 months.

I declare under penalty of perjury that the foregoing is true and correct.
Executed on 03/25/2020.


 Submitted:                                                  Approved:                         ☒ Phone Approval


    Arfirru
 Christopher M. Fiedler                                      Jack Burkhead
 U.S. Probation Officer                                      Assistant U.S. Attorney
 Cell #: 505-934-0438                                        505-224-1434


                                                             Date: 03/25/2020




                                                         2
